DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to as being in improper form because it depends upon itself.  Claim 11 is examined as being dependent upon claim 10.
Claim 15, line 1 has “wherein seal,” understood as -wherein the seal- .
Drawings
The drawings remain objected to since, absent a petition, color photographs and color drawings are not accepted in utility applications. Applicant indicated that new drawings have been submitted. However, no new drawing sheets are found.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 10-13, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Sawada et al. (US 5618206), hereinafter Sawada.
Claim 1: Sawada discloses an electrical terminal seal (91, Fig 5), comprising: a base (103) formed of a compliant material (col 6, lines 12-14); and a cylindrical protrusion (109) integrally formed with the base and extending from a major surface of the base and defining a cylindrical aperture (106, 107, Fig 6B) extending through the protrusion (as shown in Fig 5), wherein the protrusion includes a circumferential first rib (108, Fig 7) integrally formed within the protrusion (109) and extending into the aperture (107) from an inner surface of the protrusion. 
Claim 2: Sawada further discloses the aperture configured to receive an electrical terminal (considered to be the entirety of 115 to 117, as shown in Fig 7). It is noted that “configured to” indicates that the prior art must simply be able to perform the intended function.  
Claim 3: Sawada further discloses a circumferential second rib (111, Fig 7) integrally formed with the protrusion and extending from an outer surface of the protrusion.  
Claim 4: Sawada further discloses the second rib is arranged on the outer surface of the protrusion opposite a location of the first rib on the inner surface of the aperture (Fig 7).  
Claim 6: Sawada discloses wherein the protrusion includes a plurality of the first rib (108, Fig 7). 
Claim 7: Sawada further discloses the protrusion, the first rib, and the second rib are formed of the compliant material (col 6, lines 12-14).
Claim 10: Sawada further discloses the electrical terminal seal includes a plurality of the protrusion (as shown in Fig 5).  
Claim 11: Sawada further discloses wherein a first portion (at the peak of the rib) of the plurality of the protrusion has a different diameter than a second portion (where the rib is not) of the plurality of the protrusion (as shown in Fig 6B).  
Claim 12: Sawada discloses an electrical connector assembly, comprising: a connector housing (89, Fig 5) defining a cylindrical terminal cavity (93, 101); an electrical terminal (the entirety of 117-115, Fig 7) having a cylindrical portion (portion shown at 115); and an electrical terminal seal (91) including a base (103) formed of a compliant material (col 4, lines 15-17) and a cylindrical protrusion (109) integrally formed with the base and extending from a major surface of the base and defining a cylindrical aperture (107) extending through the protrusion (109), wherein the protrusion includes a circumferential first rib (108) integrally formed within the protrusion and extending into the aperture (107) from an inner surface of the protrusion (as in Fig 7).  
Claim 13: Sawada further discloses the protrusion (109) is disposed within the terminal cavity (101, Fig 7) and wherein the electrical terminal (portion at 115) is disposed within the aperture (107, as shown in Fig 7).  
Claim 15: Sawada further discloses the seal further includes a second circumferential rib (also 111) integrally formed with the protrusion and extending from an outer surface of the protrusion and wherein the second rib is in an interference fit with a wall of the terminal cavity (as shown in Fig 7).  
Claim 17: Sawada further discloses the protrusion including a plurality of the second rib (111, as shown in Fig 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over   Sawada in view of Stupar (US 6203208).
Claim 8: Sawada fails to disclose that the compliant material is a self-bleeding, low compression set silicone rubber. Stupar discusses a coupling medium (30, 140) that is injection moldable (col 5, lines 15-20) and subject to compression (col 6, lines 44-48) which helps it to maintain contact with the cable. A self-bleeding, low compression set silicone rubber functions in the same manner. As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the seal of Sawada from a material with a self-bleeding, low compression set silicone rubber in order to enable it to better seal with the parts of the terminal that it contacts. Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin 125 SPQ 416).
Claim 9: Sawada does not disclose the compliant material has a Shore A durometer value in a range of 15 to 23.  Stupar discloses a compliant material having a Shore A durometer near 20 (col 4, lines 47-54) to allow the material to be soft enough to conform to the surface contours of the terminal (col 4, lines 55-59). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the seal of Sawada from a material with a Shore A value in a range of 15-23 as taught by Stupar, in order to allow the material to be soft enough to conform to the surface contours of the terminal, thereby improving the seal. Moreover, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233). 
Claims  5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over   Sawada in view of Nagayasu (US 2004/0092163).
Sawada does not disclose the first rib and the second rib each have a semicircular cross section. Nagayasu discloses ribs with a semicircular cross section (14a, Fig 7B). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shape of the ribs of Sawada to have a semicircular cross section, in order to enable absorption of compression in the radial direction (Paragraph 0069) and allow for an elastic grip (Paragraph 0068) on the terminal. 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments and amendments, filed 3/25/2022, have been fully considered and are persuasive.  However, upon further search and consideration, a new ground of rejection has been made in view of Sawada et al. (US 5618206).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MILAGROS JEANCHARLES/Examiner, Art Unit 2833                                                                                                                                                                                                        

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833